EXHIBIT 10.9

 

LETTER AGREEMENT, DATED MARCH 21, 2005 BETWEEN MYKROLIS

CORPORATION AND FRED FAULKNER

 

147



--------------------------------------------------------------------------------

March 21, 2005

 

Mr. Fred Faulkner

141 Harwood Avenue

Littleton, MA 01460

 

Dear Fred:

 

As you know, we have announced that there will be a merger of equals transaction
(the “Merger”) between Mykrolis Corporation (the “Company”) and Entegris, Inc.
with a new Delaware corporation to be called Entegris, Inc. (“new Entegris”) as
the surviving corporation. This transaction has been approved by the Boards of
Directors of both Mykrolis and Entegris. While the conclusion of this Merger is
still subject to stockholder and regulatory approvals, I want to act promptly to
advise you of your role in the combined enterprise and the incentive
compensation package that will be offered to you upon the effectiveness of the
Merger. We believe that the combination of Mykrolis and Entegris will create
exciting, dynamic, growth oriented opportunities for the stockholders and
employees of both companies. For this reason we have developed an incentive
compensation package for you designed to encourage you to work aggressively
towards the successful integration of the two enterprises into a single world
class company with performance that makes it a “must-own stock” for investors.

 

This assignment will be a temporary assignment of up to 18 months duration. I
hope the integration of the two businesses will be a smooth process and that you
will become a major contributor to the success and growth of the combined
enterprise and that in turn your experience as a member of the new Entegris team
will be personally rewarding and serve you well in the future.

 

The provisions of this letter and your employment relationship with new Entegris
will be subject to the contingencies set forth in paragraph 7 below.

 

1. Duties, Title and Salary. Your position, duties, and compensation in your
temporary assignment with new Entegris will be as follows:

 

Title:    Vice President Integration - Operations Duties:    Integration of
operational activities between the two companies. Reporting Point:    Executive
Vice President Operations Base Salary:    $214,200 annually, paid bi-weekly.
Incentive Plan:    You will be entitled to participate in the new Entegris
management incentive plan at a level commensurate with your position and which
will give appropriate recognition to your performance for the Company prior to
the Merger. The details of this plan and appropriate transition arrangements
will be developed during the integration planning process prior to the
effectiveness of the Merger. In the event that your employment prior to a year
end, you shall be entitled to a pro rata share of the incentive award earned
with respect to the year of termination.

 

148



--------------------------------------------------------------------------------

Planning Bonus:    As part of the planning committee you will be eligible to
receive a one time planning bonus in the amount of 30% of your pro rated annual
salary effective March 1 to the closing date. Project Bonus:    Upon successful
and timely completion of your assignment you will also be eligible to receive a
one time bonus in the amount of 30% of your annual base salary. Retention Bonus:
   As a retained and critical employee you will receive a retention bonus in the
amount of 26 weeks of annual base pay, payable upon the completion of
integration.

 

During your employment by new Entegris, you agree to devote your entire assigned
working time to your duties at new Entegris and to comply with the new Entegris
ethics code and with all company policies. Upon becoming a new Entegris
employee, you will be given a new employee document package containing employee
forms and agreements, which you will be required to promptly complete, sign and
return.

 

2. At-Will Employment, etc. While it is our sincere hope and belief that our
relationship will be a long one, your employment relationship with new Entegris
will be “at-will.” This means your employment is not for any specific period of
time and can be terminated by you or new Entegris at any time, with or without
cause or advance notice. In addition, new Entegris will reserve the right to
modify your position or duties to meet business needs. Any change to the at-will
employment relationship must be by a specific, written agreement signed by you
and by new Entegris’s Senior Vice President of Human Capital.

 

3. Prior Employer Service Credit. For purposes of benefit eligibility, vesting,
vacation and sick pay accruals for your employment with new Entegris, you will
receive service credit based on your prior service with the Company.

 

4. Change of Control Agreement. The Amended and Restated Executive Termination
Agreement between you and the Company will continue in effect after the merger
and will be assumed by new Entergris. At the conclusion of your assignment
hereunder, you will be entitled to the benefits provided therein.

 

5. Benefits. As a new Entegris employee, you will be entitled to participate in
all benefits that new Entegris currently provides its U.S. employees, subject to
the eligibility requirements set forth in new Entegris’s benefit plans and/or
policies. New Entegris will reserve the right to change or eliminate the
benefits it provides to all employees on a prospective basis at any time. Due to
administrative complexities arising out of the post Merger integration of
benefit systems, however, there may be certain benefits in which you will not be
immediately eligible to participate. To minimize any disruption, your existing
benefits will be continued during this interim integration period. Upon becoming
a new Entegris employee, you will be eligible for paid holidays pursuant to new
Entegris’s holiday schedule, which will be determined at the beginning of each
calendar year. In the event that you are separated from the Company or from new
Entegris you will also be eligible to receive a reasonable level of executive
outplacement services.

 

149



--------------------------------------------------------------------------------

6. 401(k) Savings & Investment Plan. It is expected that new Entegris will offer
a 401(k) plan with provisions substantially similar to those of the current
401(k) plan of the Company. It is also expected that you will be eligible to
roll your distribution from the Company 401(k) plan into the new Entegris 401(k)
plan in accordance with its provisions if you wish to do so. Generally, we
expect that new Entegris 401(k) plan will be a combined discretionary employer
retirement contribution plan with a target contribution level determined in the
discretion of the new Entegris Board of Directors and a 401(k) plan, which will
generally provide for an employer match for employee contributions (currently at
the rate of 50% of employee qualifying contributions up to 6% of compensation),
however, specific provisions of the new Entegris plan will be finalized in the
coming weeks.

 

7. Contingencies. This offer is contingent upon the following:

 

(a) Successful closing of the Merger;

 

(b) Your continued, active employment with the Company through the closing of
the Merger;

 

(c) Signing a standard new Entegris Employee Agreement; and

 

(d) Compliance with federal I-9 requirements (to the extent not already
satisfied in connection with your employment with the Company).

 

This letter, is intended to outline the general terms of your employment with
new Entegris and represents a contingent offer of employment with respect to the
matters covered by paragraphs 1 through 4 but reflects merely our current
thinking concerning the matters discussed in paragraphs 5 and 6, which may be
subject to adjustment as we proceed further with the integration planning prior
to the Merger. Upon the effectiveness of the Merger, this letter will be assumed
by new Entegris.

 

To indicate your acceptance of this contingent offer on the terms and conditions
set forth in this letter, please sign and date this letter in the space provided
below and return it promptly to the V.P. Human Resources for the Company.

 

150



--------------------------------------------------------------------------------

We hope your employment with new Entegris will prove mutually rewarding, and we
look forward to having you join us.

 

If you have any questions, please contact the VP of HR for the Company.

 

Very truly yours, MYKROLIS CORPORATION

/s/ Gideon Argov.

--------------------------------------------------------------------------------

Gideon Argov, Chief Executive Officer

 

I have read this letter in its entirety and agree to the terms and conditions of
employment outlined herein. I understand and agree that this offer of employment
is contingent on several factors identified in this letter and that, if I do
become employed by new Entegris, my employment will be at-will.

 

March 21, 2005  

/s/ Fred Faulkner.

--------------------------------------------------------------------------------

Date   Signature     Fred Faulkner     Printed Name

 

151